DISSENTING OPINION
Hatfield, Judge:
The collector held that the imported paper was not “standard newsprint paper.” Accordingly, the burden was upon the importer to establish that the importation belonged to a class of paper chiefly used for the printing of newspapers, at the time of, or immediately prior to, the enactment of the Tariff Act of 1930.
*433The only evidence in the case on that question is that the imported paper was actually used in the printing of magazine and comic sections of the Sunday editions of the Cincinnati Enquirer, and that it was similar in quality, but not in width, to “standard newsprint paper.”
The use to which the imported merchandise was put is wholly insufficient to establish that it belonged to a class of paper chiefly used for the printing of newspapers. See Goldsmith’s Sons v. United States, 13 Ct. Cust. Appls. 69, T. D. 40932.
It is clear from the record that the collector’s decision was based largely, if not entirely, upon the width of the imported paper. That is to say, he held that paper of the width of that here involved was not chiefly used for the printing of newspapers. It seems clear to me that proof directed merely to the quality and use of the immediate importation, does not meet the issue raised by the collector’s classification. Accordingly, I am of opinion that the judgment should be reversed.